Citation Nr: 0832998	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  94-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from April 11, 1979 to May 24, 
1979.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of 
a July 1994 rating decision of the Department of Veteran's 
Affairs (VA) Regional
Office (RO) in Roanoke, Virginia.  The RO in Waco, Texas has 
since certified this
claim to the Board for appellate review.

The veteran testified in support of his claim at hearings 
held before Veterans Law Judges in October 1998 and May 2004, 
in Washington, D.C. and by video conference, and a Decision 
Review Officer in September 2002, at the RO.  

The Board remanded this claim to the RO for additional action 
in February 1999, July 2003, August 2004 and August 2006.  
The Board affirmed the RO's July 1994 rating decision in 
August 2007.  

The veteran then appealed the Board's August 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2008, based on a Joint Motion For 
Remand (joint motion), the Court issued an Order remanding 
the Board's decision for compliance with the instructions in 
the joint motion.  

In July 2004, for good cause shown, the Board granted the 
veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  There is clear and unmistakable evidence of record 
establishing that the veteran's right knee disorder 
preexisted service.  

3.  The veteran's preexisting right knee disorder increased 
in disability in service, but only temporarily, not resulting 
in permanent right knee impairment.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 1153, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated July 2001, September 2003, August 2004 
and August 2006, after initially deciding that claim in a 
rating decision dated July 1994.  Given that VCAA notice was 
not mandated at the time of the rating decision, the RO did 
not err by providing remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The content of such notice letters, considered in conjunction 
with the content of letters the RO sent to the veteran in May 
1999 and February 2000, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of the VCAA and VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to send 
to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the appellant identified as being pertinent to 
his claims, including service medical and personnel records, 
post-service VA and private treatment records, records from 
the Social Security Administration (SSA), employment 
information, and copies of bills and court documents.  The 
veteran does not now claim that there is any outstanding, 
available evidence to secure in support of his claim.  

The RO also conducted medical inquiry in support of the 
veteran's claim, including by affording the veteran a VA 
examination of his right knee and obtaining an independent 
medical expert opinion.  The veteran does not now claim that 
the report of the examination and written opinion are 
inadequate to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
right knee disorder.  According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in October 1998, May 2004 and September 
2002, he was healthy with no knee problems when he entered 
service.  (He acknowledges that he injured, and underwent 
surgery on, his right knee several years prior to service, 
but contends that his right knee had healed by the time he 
entered service.)  He asserts that he first discovered that 
he had a right knee disorder during basic training.  
Allegedly, he injured his right knee either while running, or 
after collapsing during a rigorous, 25-mile training hike.  
As a result of this alleged injury, he fell down on the 
pavement, which prompted his drill sergeant to send him to 
sick call.  There, a doctor gave him a splint, crutches and 
medication and recommended light duty and bed rest for 15 or 
16 days.  The veteran asserts that, soon after his discharge 
from service, he sought right knee treatment at McGuire 
Clinic.  The veteran further asserts that, since then, he has 
received regular treatment for right knee complaints, which 
he believes result from his in-service right knee injury.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, that disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post-service medical documents of record, 
including letters from VA and private physicians dated since 
1995, VA and private treatment records dated since 1994, a 
report of a VA examination conducted in August 2004, and an 
independent medical expert opinion dated May 2006, confirm 
that the veteran currently has a right knee disorder, most 
recently diagnosed as degenerative joint disease, 
osteoarthritis and osteomyelitis of the right knee.  The 
question thus becomes whether this disorder was incurred in 
or aggravated by service.

A veteran who, during peacetime, served for at least six 
months or after December 31, 1946 is presumed to have been in 
sound condition when examined, accepted and enrolled in 
service, except for defects noted at the time of entrance, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1132, 1137 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) 
(holding that VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service, and 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. §§ 
1111, 1132 to the extent that it states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004) (holding that VA, rather than the claimant, 
bears the burden of proving that a disability preexisted 
service and was not aggravated therein); 70 Fed. Reg. 23,027, 
23,029 (May 4, 2005) (applies to claims pending on or filed 
after May 4, 2005).  

According to 38 C.F.R. § 3.304(b) (2007), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

A.  Preexistence

The veteran in this case had less than six months of active 
service during peacetime, but after December 31, 1946, from 
April 11, 1979 to May 24, 1979.  He is thus presumed to have 
been in sound condition when examined, accepted and enrolled 
in service except for defects noted at the time of entrance, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

On the veteran's enlistment examination, which was conducted 
in February 1979, the veteran did not report, and the 
examiner did not note, any right knee abnormalities.  Rather, 
the veteran denied having had broken bones, a bone or joint 
abnormality, and surgery and an examiner noted a normal 
clinical evaluation of the veteran's lower extremities.  The 
veteran may thus be presumed to have been in sound condition 
with regard to his right knee on his entrance into service.

Despite the absence of right knee defects on the veteran's 
entrance examination, there is other evidence of record, 
clear and unmistakable evidence, demonstrating that a right 
knee disorder preexisted service and was not aggravated 
thereby.  Such evidence, which rebuts the presumption of 
soundness, includes pre-service private treatment records, 
service medical records, post-service VA and private 
treatment records, the veteran's hearing testimony, and 
multiple written medical opinions.    

With regard to the question of whether the right knee 
disorder preexisted service, the pre-service private 
treatment records establish that, in March 1974, at age 15, 
the veteran sustained a muscular violence injury to his right 
leg after falling off his bike into a ditch.  This injury 
resulted in an avulsion fracture of the right tibial 
tubercule and upper tibia and necessitated an open reduction 
of the fracture with an insertion of screws.  

The service medical records establish that, ten days after 
entering service, the veteran sought treatment for right knee 
pain.  On that date, he reported a medical history of knee 
surgery two years prior to the visit.  The veteran reported 
similar complaints and the same history two days later and 
again on multiple occasions prior to being discharged from 
service.  Once, he reported that his right knee had been 
hurting since the pre-service surgery.

Post-service VA and private treatment records reflect that, 
on multiple occasions during treatment visits, the veteran 
reported that he injured, and underwent surgery on, his right 
knee prior to service.  The veteran reported a similar 
history during his hearings.  

According to a VA examiner who evaluated the veteran in 
August 2004, this evidence, considered in conjunction with 
all other evidence of record, establishes that the veteran's 
right knee disorder preexisted service.  The VA examiner 
based this conclusion on an extensive review of the claims 
file, a comprehensive physical evaluation and x-rays and 
supported it with well-reasoned rationale.  He explained 
that, in 1974, before entering service, the veteran had a 
traumatic right knee injury, which necessitated surgery.  He 
further explained that, when the veteran presented with right 
knee complaints, he described a giving out of the knee, which 
would not happen after two weeks of physical training, but 
rather, would develop secondary to a pre-existing knee 
condition.

The claims file does not include any opinion refuting that of 
the VA examiner on the question of preexistence.  It does, 
however, include opinions generally addressing the etiology 
of the veteran's right knee disorder.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to medical opinions. Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one 
opinion over another.  See also Wray v. Brown, 7 Vet. App. 
488 (1995).  An assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Rather, the Board must consider the weight to be 
placed on an opinion depending upon the reasoning employed to 
support the conclusion and the extent to which the physician 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the remaining opinions fail to explore, and are 
thus irrelevant to, the question of whether such disorder 
preexisted service and/or they are based on an incomplete 
review of the claims file, particularly, pre-service medical 
records, and not supported by rationale.  

For instance, in a letter dated January 1996, a private 
physician concluded that the veteran's then current right 
knee problems were related to an April 1994 work-related 
injury and exacerbated by an April 1995 automobile accident.  
When the physician offered this opinion, he was not privy to 
the fact that the veteran injured, and underwent surgery on, 
his right knee prior to service and expressed right knee 
complaints during service, prior to the 1994 and 1995 
injuries.  The Board thus assigns this unfavorable opinion no 
evidentiary weight.

In addition, in November 2004, a treating VA orthopedist 
concluded that it was as likely as not that the veteran's in-
service injury during basic training was contributing to the 
progressive worsening of his right knee disability.  When the 
orthopedist offered this opinion, he was not privy to the 
fact that the veteran injured, and underwent surgery on, his 
right knee prior to service.  The Board thus assigns this 
favorable opinion no evidentiary weight with regard to the 
question of whether the veteran's right knee disorder 
preexisted service.  

Finally, in May 2006, an independent medical expert referred 
to a pre-service right knee disorder, but offered an opinion 
focusing solely on whether such disorder was aggravated in 
service.  The Board thus assigns this opinion little 
evidentiary weight on the question of whether the veteran's 
right knee disorder preexisted service.  

B.  Aggravation

A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2007).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

In this case, x-rays taken five days after the veteran's 1974 
pre-service right knee surgery showed good position and 
alignment of the screws and a right knee joint maintained in 
a neutral position.  There is no evidence of record 
establishing that, after these x-rays were taken and the 
veteran received follow-up care during post-operative visits, 
he received additional treatment for right knee complaints 
prior to entering service. 

Rather, as previously indicated, he next reported right knee 
complaints ten days after entering service.  The health care 
provider noted no abnormalities other than fair range of 
motion.  Two and three days later, he again complained of 
right knee pain and indicated that that knee was giving out, 
but health care providers noted no right knee abnormalities.  
One nonetheless placed the veteran on temporary limited duty 
until records of his pre-service surgery were associated with 
his file.  Thereafter, the veteran continued to complain of 
right knee problems, but health care providers noted no 
specific abnormalities other than pain and a scar.  The 
veteran remained on temporary limited duty from April 23, 
1979 to May 14, 1979. 

According to the veteran's service personnel records, and 
contrary to the veteran's assertions, his right knee problems 
did not become so severe in service that they resulted in his 
discharge.  Rather, beginning nine days after entering 
service, the veteran frequently asked to go to sick call.  
His drill sergeants noted that he had a negative attitude 
toward discipline, a very low motivation factor, poor 
military appearance, and a lack of aptitude.  They 
recommended observation and counseling.  Later, they noted 
that, after being placed on profile, the veteran returned 
laughing and stating that drill sergeants could not mess with 
him anymore.  They concluded that the veteran was using his 
profile to get out of simple duties.  As well, they noted 
that the veteran had asked to be discharged.  Eventually, the 
veteran's unit commander determined that the veteran was not 
interested in training and was unwilling to adapt.  He 
recommended the veteran's separation based on marginal or 
nonproductive performance.  

Three health care providers have addressed whether this 
evidence establishes that the veteran's preexisting right 
knee disorder was aggravated in service.  First, in August 
2004, a VA examiner concluded that the disorder was not 
aggravated in, and did not increase in severity during, the 
veteran's service.  He based this conclusion on an extensive 
review of the claims file, particularly the service medical 
records, and supported it with well-reasoned rationale.  He 
explained that, during most of the veteran's service, he was 
on profile and not engaging in physical activities.  As 
previously noted, he further explained that, when the veteran 
presented with right knee complaints, he described a giving 
out of the knee, which would not happen after two weeks of 
physical training, but rather, would develop secondary to a 
pre-existing knee condition.  As well, the examiner explained 
the significance of post-service right knee injuries 
sustained, and surgeries performed, in 1992 and 1994.   

Second, in November 2004, a treating VA orthopedist concluded 
that it was as likely as not that the veteran's in-service 
injury during basic training was contributing to the 
progressive worsening of his right knee disability.  He 
described the injury as a twisting fall, after which there 
was a popping noise or sensation and the veteran experienced 
right knee symptoms so persistent he was unable to return to 
training and was discharged.  The orthopedist based this 
opinion on a review of documents the veteran provided, 
including reports of VA examinations, and well-reasoned 
rationale.  He explained that the injury, as described, was 
commonly associated with internal derangement of the knee, 
which often produced anatomic tissue changes and lead to 
progressive debilitation and surgery.  He further explained 
that, when the veteran was in service, magnetic resonance 
imaging was not available to confirm such an injury and that 
surgery was limited to those injuries producing completely 
debilitating symptoms.  

Third, in May 2006, an independent medical expert concluded 
that the veteran's pre-service right knee disorder did not 
undergo a permanent increase in severity during active 
service.  He based this opinion on a complete review of the 
claims file and well-reasoned rationale.  He found that the 
veteran did not sustain a specific injury to his right knee 
during service, but rather experienced an exacerbation of 
pre-existing right knee symptomatology that did not lead to 
any permanent impairment.  He explained that the veteran 
presented in service complaining that his right leg was 
giving out and reporting that his knee had been hurting for 
two years since the pre-service surgery.  Given the veteran's 
reported history and paucity of physical findings related to 
the right knee, the examiner found that the complaints 
represented ongoing problems with his right knee.   

The Board assigns the least evidentiary weight to the 
November 2004 sole favorable opinion because, according to 
the veteran's service medical records, it is based on an 
inaccurate description of the veteran's in-service right knee 
injury.  When the veteran presented complaining of right knee 
problems, he did not report having fallen or experiencing 
popping.  Moreover, the symptoms did not persist.  Instead, 
health care providers consistently noted few, if any, 
symptoms associated with the veteran's complaints.  As his 
drill sergeants noted on multiple occasions, the veteran 
appeared to have an ulterior motive in presenting with such 
complaints, namely, receiving a discharge from service.    

As the veteran and his representative allege, in some 
circumstances, a claimant's testimony with regard to an 
injury may be considered competent if limited to factual 
matters within the realm of the veteran's personal knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, such testimony must be credible.  See Buchanan v. 
Nicholson, 541 F.3d 1331, 1335 (Fed. Cir. 2006).  In this 
case, the veteran's testimony is not credible and, therefore, 
may not be considered competent.  Since the veteran entered 
service, he has been an unreliable historian, expressing 
untrue statements and reporting medical histories that 
conflict with the medical evidence of record.    

For instance, on entrance examination conducted in February 
1979, the veteran falsely denied having had broken bones, a 
bone or joint abnormality, and surgery.  In addition, in 
November 1998, when he applied to correct his military 
records to reflect a discharge based on medical reasons, he 
reported that he fell during service, which caused the pins 
in his knees to loosen.  As well, during an outpatient visit 
with a private physician in April 1999, the veteran falsely 
reported that he underwent surgery in service after falling 
on his right knee.  During the course of pursuing workers' 
compensation and state disability benefits claims, the 
veteran often mentioned post-service work-related right knee 
injuries, but not the pre-service right knee injury and 
surgery and the in-service right knee complaints.  During 
hearings, the veteran falsely testified that he was given a 
brace and crutches and placed on bed rest following an in-
service right knee injury.  During a VA examination conducted 
in August 2004, the veteran failed to report his pre-service 
right knee injury and surgery and indicated that he began 
having right knee problems in service.  He also reported that 
he served on active duty for four months, rather than a month 
and a half.  

Based primarily on the remaining two medical opinions, both 
unfavorable, the Board finds that the veteran's preexisting 
right knee disorder increased in disability in service, but 
only temporarily, not resulting in permanent right knee 
impairment.  Jensen v. Brown, 4 Vet. App. at 306-07.  
Inasmuch as there is clear and unmistakable evidence of 
record establishing that the veteran's right knee disorder 
preexisted service and was not aggravated therein (nothing 
more than a temporary in-service increase in disability), the 
Board concludes that a right knee disorder was not incurred 
in or aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


